DETAILED ACTION
Claims 1-2, 5-7, 9, 11, and 14-21 are pending in this Application.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The new grounds of rejection set forth below are necessitated by Applicant’s amendment.  The applicant has changed the scope of instant Claim 1 by addition of a new moisture limitation from independent Claim 5 and its dependent Claim-6 as well as adding limitations from now canceled claim 4.  As such, the scope of instant Claim 1 has been changed. 
Further, Applicant has amended the instant Specification to correct a “typographical error” which was indicated to be caused by the switching of terms employed to determine an aspect ratio.  This has further changed the scope of Claim 1 as the term “aspect ratio” in instant Claim 1 is determined differently than previously stated in the instant Specification (see Applicant’s Arguments of 16 December 2021, pages 9-10).
Also, independent Claim 5 and its dependent claims has been amended to include new limitations regarding lithium carbonate and carbon dioxide.  
Claims 18-21 are new.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
References previously cited are provided in a previous Office Action.  References not previously cited are found per the attached PTO-892 for this Office Action.
Specification
The amendment filed 16 December 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Although the amendment, which changes the definition of an aspect ratio from “dividing the major axis of the secondary particles by the minor axis diameter” to “dividing the minor axis of the secondary particles by the major axis diameter”, that is applied to changes in instant Specification paragraphs [0039] and [0142]) is supported by additional information within the Specification in Table 1 that only applies to the formulations  Li: 1.04  Ni: 0.8 Co: 0.1 Mn: 0.1 (Table 1 Embodiment Examples 1-3) OR Li: 1.04  Ni: 0.8 Co: 0.15 Mn: 0.05 (Table 1 Embodiment Examples 4-13) OR Li: 1.02  Ni: 0.9 Co: 0.03 Mn: 0.05 Ti: 0.02 (Table 1 Embodiment Examples 14-15)—wherefore the subscripts of Ni are only for 0.8 and 0.9; the subscripts for Co are 0.03, 0.15; the subscripts for M1, or Mn, are 0.05 and 0.10 where the metal for M1 is only for Mn; the subscripts for M2 of z only apply to the value of 0.02 and the M2 material is only for the metal Ti; while the subscript “a” for Li only applies to the values of 0.04 and 0.02. 
However, there is no other support for the all other variations of subscripts for Ni, Co, M1 and M2 Formula (1) or for metal materials of M1 being other than Mn and M2 being other than Ti.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the phrase “after the firing step”.  However, “the firing step” as cited by Claim 5 includes a first firing step, a second firing step, and a third firing step. 
The phrase “after the firing step” may also apply to all steps—considered as sub-steps--comprised of:  the first firing step, the second firing step, the third firing step, or after any firing step defined by the firing step, the first firing step, the second firing step or the third firing step.
Appropriate correction is required.
 To further prosecution, the phrase “after the firing step” is considered as applying to any of the firing steps or sub-steps of Claim 5.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 14-15
Claims 14-15 contain new matter for aspect ratios of 0.92 to 0.95 because Claims 14 and 15 which depend upon Claim 1 is only supported for aspect ratios values of 0.92 to 0.95 or Formula (1) specific materials and subscript values of:  
Li: 1.04  Ni: 0.8 Co: 0.1 Mn: 0.1 (Table 1 Embodiment Examples 1-3) OR Li: 1.04  Ni: 0.8 Co: 0.15 Mn: 0.05 (Table 1 Embodiment Examples 4-13) OR Li: 1.02  Ni: 0.9 Co: 0.03 Mn: 0.05 Ti: 0.02 (Table 1 Embodiment Examples 14-15)—wherefore the subscripts of Ni are only for 0.8 and 0.9; the subscripts for Co are 0.03, 0.15; the subscripts for M1, or Mn, are 0.05 and 0.10 where the metal for M1 is only for Mn; the subscripts for M2 of z only apply to the value of 0.02 and the M2 material is only for the metal Ti; and the subscript “a” for Li only applies to the values of 0.04 and 0.02. 
However, there is no other support for the all other variations of subscripts for Ni, Co, M1 and M2 Formula (1) or for metal materials of M1 being other than Mn and M2 being other than Ti for aspect ratios in the range of 0.92 to 0.95.  

Claim Interpretation
Claims 2 and 16-17 are interpreted to have a lower range value of lithium carbonate being that of instant Claim 1 which is of 0.08% by weight along with a higher range value amount of 0.3% by mass (inclusive) for Claim 2 and 0.15% by mass (inclusive) for Claims 16-17.

Claim Rejections - 35 USC § 103
Claims 1-2, 7, 11, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. [Tokoro] (JP 2016-110982 with JPO Abstract and ESPACENET English machine translation, patent published 20 June 2016) in view of 
Regarding Claims 1-2:
Tokoro discloses a composition of Formula (1) used for a positive electrode of a lithium ion secondary battery ([0001], [0018]-[0019]).
Li (1 + a)  Ni (b) Mn (c) Co (d)  M (e)  O (2 +  ) . . . (1) 
Wherefore M is at least one element specified as Mg, selected from the group consisting of six elements,
and a, b, c, d, e and a are:  -0.1 < a < 0.2, 0.7 < b < 0.9, 0 < c < 0.35, 0.05 < d < 0.30, 0 < e < 0.35, where b + c + d + e = 1 while -0.1 <  < 0.1.
For such formula comprising Mg for M, and  formula reads on the instant Claim 1 limitations for instant Formula (1)  Li 1+a Ni x Co y M1 1-x-y-z  M2 z O 2+ ... (1)
 where the metal and subscript combination of M1 = Mn with M2 = Mg, and subscript value ranges for b, c, d are within the claimed corresponding subscript values of x, y, 1-x-y-z and z except where the Tokoro subscript “a” range of -0.1 <  a < 0.2 overlaps that of the instant value of “a”.
The Tokoro subscript “a” range of -0.05 <  a  < 0.1 overlaps that of the instantly claimed “a” range value of 0.02 < a <
As such, it would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen an “a” subscript value including those Tokoro overlapping values, including of an ”a” subscript value of 0.1, within the range of the instant Claim 1 “a” subscript range of 0.02-0.2 instant formula with a reasonable expectation of success. 

As for the Tokoro subscript of “e”--which corresponds to the instant M2 instant subscript z—the “e” corresponds to the z subscript of Claim 1 wherefore the subscript has the subscript range of e is 0 < e < 0.35 which overlaps the instant subscript “z” having the subscript range of 0 < z < 0.25--for which situation, the “e” subscript range overlaps the z subscript range (see MPEP 2144.05 I.).
As such, because Tokoro discloses all values in the “e” subscript range provide for a Tokoro Formula (1) composition, it would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen an “e” subscript value and within the range of the Claim 1 instant formula for z employing the overlapping “e” subscript range values taught by Tokoro. 
Further as to Claim 1:
Tokoro also discloses the composition is made of primary and secondary particles; primary particles are of an average size (D1) of 0.1 m up to and including 2 m while secondary particles are of an average size (D2) of 3 m up to 50 
As such, because Tokoro discloses all values in the D1 and D2 ranges provide for the composition made of primary and secondary particles, which implicitly provide for a  D1/D2 range that overlaps that of instant Claim 1 (see MPEP 2144.05 I.), it would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen an particle size range of D1 and D2 particles providing an implicit ratio an range of 0.002 up to 2/3 or 0.667  that overlaps instant Claim 1’s D1/D2 range of 0.006 to 0.25. 
Tokoro also further discloses the surface area for the cathode material of the lithium ion secondary battery is 2.0 m2/g ([0001], [0031]) or less; such a range overlaps that of instant Claim 1’s specific surface area range of 0.2 m2/g  to 1.0 m2/g (see MPEP 2144.05 I.).  Because Tokoro further discloses a specific surface area range of 2.0 m2/g or less applies to improved positive active material ([0031]), it would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen specific surface area of cathode active material for the Tokoro lithium secondary battery particles within the overlapping values of the claimed range of 0.2 m2/g to 1.0 m2/g.

Also for Claim 1, although Tokoro discloses providing electrode material with proper electrode characteristics, [0069], Tokoro does not specifically disclose an amount of lithium carbonate (Li2CO3) is 0.08 by mass to 0.3 percent or less inclusive, comprised with the cathode.
On the other hand, Kuwahara teaches employing lithium carbonate in positive active material in an amount of 0.20 percent by mass or less with respect to the total amount of the positive electrode active material (Abstract and [0027])—the active 
Although the Kuwahara-taught lithium carbonate range of 0.2 percent by mass or less overlaps the instant Claim 1 range of 0.08 to 0.3 % by mass both inclusive, Kuwahara further exemplifies employing an amount of 0.1 % by mass on the surface of electrode material (Kuwahara Example 1 [0040], [0049]).  The 0.1 % by mass of lithium carbonate along with an additional layer, aluminum oxide to maintain a cycle characteristic of 82 percent (Kuwahara Table 3 Example 1).  The Kuwahara exemplified amount of 0.1 % by mass reads on the claimed range of 0.08 % by mass to 0.3% by mass of instant Claim 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added surface coating comprised of a layer of a Kuwahara-lithium carbonate-taught amount of 0.1 percent % mass that is within the claimed range of 0.08 to 0.3% by mass both inclusive, to provide a cycle characteristic percent of 82% to the cathode active material of Tokoro.

 Further as to Claims 1-2, 7 and 11, modified Tokoro discloses the limitations set forth above.  Tokoro further discloses that the cathode active material for a secondary battery has a breaking strength of 50 MPa up to 100 MPa (Tokoro [0032]) and thus has a breaking strength of 40 MPa or more. 

Additionally for Claims 1-2:
Although Tokoro discloses secondary particles are of an average size of 3 m up to 50 m (Tokoro [0021]), Tokoro does not disclose the secondary particle has an aspect ratio of 0.6 to 1.0 both inclusive.
On the other hand, Yura teaches of lithium composite oxide particles (Yura [0046]) having an aspect ratio of 1.0 ([0044]) for particles in the size range of 1 um up to 100 um. Wherefore, Yura teaches that positive electrode active material with an aspect ratio of 1.0 provides material particles with an increased packing density (Yura [0065]). The value of 1.0 is in aspect ratio range of Claim 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided Tokoro’s secondary particles with an aspect ratio of 1.0, within the claimed range of 0.6-1.0 both inclusive, to provide the secondary particles with an increased secondary particle packing density.

Modified Tokoro does not disclose the moisture content of the moisture of the lithium composite compound is 500 ppm or less. 
However, the analogous art of Takeda teaches that the amount of moisture in a positive electrode active material (Experiment 2 and Tables 1- 2 and [0086]-0088]) that exceeds exposure to 30 days in dry air having a moisture 325 ppm or lower has less positive active material swelling than an active material with higher ppm (Examples 1 -3 Table 1 and Examples 1-3 Table 2 compared to Examples 4-9 Tables 1 and 2 [0081 and [0088]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided a Tokoro positive active material with a Takeda-taught 

Tokoro does not disclose whether the secondary particles have an open pore volume ratio which is determined by mercury intrusion method and which is 20% or less in pore diameter range of 0.1 to 0.5 m both inclusive.
However, Toyama teaches using a mercury intrusion method (porosimetry [0019]) to determine pore volume distribution where pores have a diameter of 0.1 m or more to 0.5 m or less in an amount of 20 percent or less for secondary particles comprised of a lithium, NiCoMO2 positive electrode active material where M is Mg and or Mn, so that the material attains a compatibility between high charge-discharge capacity properties and high charge-discharge cyclability (Toyama [0012], [0038]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed secondary particles with a pore volume distribution where pores have a diameter of 0.1 m or more to 0.5 m or less in an amount of 20 percent or less for the secondary particles of Tokoro to attain a Toyama-taught compatibility between high charge-discharge capacity properties and high charge-discharge cyclability. 

Regarding to Claims 16-17, modified Tokoro discloses the limitations set forth above.   The Tokoro formulation disclosed breaking strength of 50 MPa to 100 MPa overlaps and thus reads on the Claims 16-17 MPa amounts of 60 MPa or more (See MPEP 2144.05 I.) wherefore all the values between 50-100 MPa are disclosed taught 
It would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen a breaking strength taught by Tokoro within the breaking strength range taught Tokoro to be provide for breaking strength that includes the values in the range claimed in Claims 16-17, with a reasonable expectation of success.  

Although Tokoro does not disclose the amount of lithium carbonate is 0.15 percent or less, Kuwahara-taught range of employing lithium carbonate in positive active material in an amount of 0.20 percent by mass or less with respect to the total amount of the positive electrode active material (Abstract and [0027]), the active material being similar to that of Tokoro’s cathode active material (Kuwahara [0027] and Tokoro [0018]-[0019]).  Wherefore the amount of 0.Kuwahara taught amount of 0.20 % mass or less overlaps with the Claim 16-17 limitation amounts of 0.15% or less by mass or less. 
Although the Kuwahara-taught lithium carbonate range of 0.2 percent by mass or less overlaps the instant Claim 1 range of 0.15% or less by mass, Kuwahara further exemplifies employing an amount of 0.1 % by mass on the surface of electrode material (Kuwahara Example 1 [0040], [0049]).  The 0.1 % by mass of lithium carbonate along with an additional layer, aluminum oxide to maintain a cycle characteristic of 82 percent (Kuwahara Table 3 Example 1).  The Kuwahara exemplified amount of 0.1 % by mass reads on the claimed range of 0.15% or less by mass of instant Claims 16-17.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added surface coating comprised of a layer of a Kuwahara-lithium carbonate taught amount of 0.1 percent % mass that is within the claimed range of 0.15% or less by mass, to provide a Kuwahara-taught cycle characteristic percent of 82% to the cathode active material of Tokoro.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. [Tokoro] (JP 2016-110982 with JPO Abstract and ESPACENET English machine translation) in view of both Fukui et al. [Fukui] (US 2008/0241647) and Utsugi et al. [Utsugi] (US 2004/0043300), in further view of Kawakami et al. [Kawakami] (US 6,372,387), and in additional view of Takeda et al. [Takeda] (US 2009/0119908).
Regarding Claim 5:
Tokoro discloses a method for manufacturing a cathode active material composition of Formula (1) used for a positive electrode of a lithium ion secondary battery (positive active material, [0001], [0018]-[0019]).
Li (1 + a) Ni (b) Mn (c) Co (d)  M (e)  O (2 +  ) . . . (1)
Wherefore:
M is at least one element specified as Mg, selected from the group consisting of six elements, and a, b, c, d, e and a are:  -0.1 <  a < 0.2, 0.7 < b < 0.9, 0 < c < 0.35, 0.05 < d < 0.30, 0 < e < 0.35, where b + c + d + e = 1 while -0.1 <  < 0.1.
For such formula comprising Mg for  M, and  formula reads on the instant Claim 1 limitations for instant Formula (1)  Li 1+a Ni x Co y M1 1-x-y-z  M2 z O 2+ ... (1)
 where the metal and subscript combination of M1 = Mn and  M2 = Mg, 
and subscript value ranges for a, b, c, d are within the corresponding subscript values of a, x, y, 1-x-y-z and z except where e, which corresponds to z, has the subscript range of e is 0 < e < 0.35 while instant subscript z is of the subscript range of 0 < z < 0.25--for which situation, the “e” subscript range overlaps the z subscript range (see MPEP 2144.05 I.).
As such, because Tokoro discloses all values in the “e” subscript range provide for a Tokoro Formula (1) composition, it would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen an “e” subscript value and within the range of the Claim 1 instant formula for z employing the overlapping “e” subscript range values taught by Tokoro. 
Further as to Claim 5; the Tokoro cathode active material manufacturing method comprises ([0009]):
a mixing step of producing a mixture by mixing lithium carbonate with compounds each containing a metal element other than Li ([0005], [0009]-[0010]); and
a firing step of producing a lithium composite compound by firing the mixture, wherein the firing step includes a first firing step of producing a first precursor by firing the mixture at a firing temperature of from 200°C to 400°C both inclusive for from 0.5 hours to 5 hours both inclusive (first heat treatment step of, 0.5 hours or longer and -5 hours or shorter, Tokoro [0010], [0043]).
Tokoro also discloses a second firing step (second heat treatment step of obtaining the second precursor Tokoro [0010], [0049]) where the first precursor is fired at 450º-700ºC for 2 hours or more and 50 hours or less in an oxidizing atmosphere ([0052], [0054]) where the range of 450-700ºC reads on the claimed range of  450-
Although Tokoro does not specifically disclose a second firing step of producing a second precursor by reacting 92% mass by more of lithium carbonate is reacted by firing the first precursor, Tokoro does disclose a second firing step, after the first firing step (Tokoro [0050], second heating step S22 after first heating step S21) that includes firing the first precursor of the first precursor made of lithium carbonate, nickel hydroxide, cobalt carbonate and manganese carbonate so as to make Li 1.04 Ni 0.80 Co 0.10 Mn 0.10 O2 (Tokoro [0010], [0042], [0042], [0050], [0087]). The second firing step makes a second precursor with decomposed lithium carbonate (Tokoro [0089]) so that the residue from the starting material is sufficiently reduced (Tokoro [0057]).
The Tokoro lithium carbonate employed to provide the initial formula of 
Li 1.04 Ni 0.80 Co 0.10 Mn 0.10 O2 actually results in the formula amount of 
Li 1.02 Ni 0.80 Co 0.10 Mn 0.10 O2.  Thus, only a lithium carbonate mole amount of 1.02 mole is provided into the final product from the initial lithium carbonate mole amount of added to make a formula with 1.04 (Tokoro [0087], [0090]). 
Thus, the initial Tokoro lithium carbonate mole amount reacted to make the lithium metal oxide of Li 1.02 Ni 0.80 Co 0.10 Mn 0.10 actually uses, from the mole amount of 1.04 mole of lithium carbonate.  Such results in a percent lithium carbonate amount reacted as 100x 1.02/1.04 or 98 mole percent reaction lithium carbonate.  Which, with a MW of lithium carbonate or Li2CO3 about 73.9 as would be expected by one of ordinary 

Tokoro also discloses a step of producing a second precursor by firing the first precursor at a firing temperature of from 450°C and to 700°C both inclusive for from 2 hours to 50 hours both inclusive in an oxidative atmosphere (Step S22, Tokoro [0010] and [0052]), in which the oxidizing atmosphere is 100 percent oxygen (Tokoro [0056]) and thus implicitly comprises a carbon dioxide concentration of 5 percent or less, 
a third firing step of producing the lithium composite compound by firing the second precursor at a firing temperature of from 700°C or higher to 850°C or lower both inclusive for from 2 hours to 50 hours both inclusive in an oxidative atmosphere that is preferably 100 percent oxygen (Tokoro [0010] and [0063]-[0064]) and thus also implicitly comprises a carbon dioxide concentration of 5 percent or less.
Although the third temperature range overlaps the claimed range of 755-900 ºC both inclusive, the temperature ranges of 700 to 850 all apply to processing the third step, because Tokoro discloses all values in the range provide for making the Tokoro Formula (1) composition ((see MPEP 2144.05 I.), it would have been obvious to one having ordinary skill in the art at the time the invention filing, to have chosen a value of Tokoro within the 700-850ºC overlapping values of the claim range of 755-900ºC within the range of the Claim 5, third processing step taught by Tokoro. 
Tokoro does not specifically disclose sealing after the firing step, in a storage container the lithium composite compound having an amount of lithium carbonate from 0.08 mass to 0.03% by mass both inclusive and Tokoro does not further teach a sealing step of sealing, after the firing step, in a storage container the lithium composite compound having an amount of lithium carbonate from 0.08 by mass to 0.3%by mass both inclusive, and a moisture content of 500 ppm or less. 
On the other hand, Fukui teaches adding a lithium carbonate in positive active material in an amount of 0.2 percent by mass or greater, wherefore the maximum Fukui lithium carbonate test amount value of 1.8 percent by mass (Fukui Table 2 page 12), with respect to the total amount of the positive electrode active material that is similar to that of Tokoro’s cathode active material (Fukui [0031], [0068] and Tokoro [0018]-[0019]).  Fukui further teaches such Li2CO3 is placed onto the surface of the positive electrode material (Fukui [0035]).
Although the Fukui lithium carbonate range of 0.2 percent by mass or greater overlaps the instant Claim 1 range of 0.08 to 0.3 % by mass both inclusive, all the values of the values of 0.2 % by mass or greater serve to provide the CO2
It would have been further obvious to one of ordinary skill in the art at the time of the invention filing to have added a Fukui-taught amount lithium carbonate within the overlapping amount of the Claim 1 range of 0.08 by mass to 0.3 percent or less inclusive, to the cathode active material of Tokoro, in order to provide CO2 to smoothly cause lithium occlusion/release reactions at the negative electrode while also lessening side reactions while further providing a cycle life of over 100 cycles by placing a coating of Li2CO3 coating on the surface of the positive lithium composite compound. 

Tokoro implicitly discloses a sealing step to seal the fired battery cathode active material, along with electrolyte, in a storage container upon housing the battery, because a battery is made within a can with a sealing lid (Tokoro [0070]-[0071]).  However, Tokoro does not disclose whether the sealing occurs in an inert atmosphere. 
On the other hand, Utsugi teaches that batteries manufactured in a battery can under an inert gas before sealing which prevents decomposition of electrolyte solvent molecules (Utsugi  [0021], [0083]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have manufactured the Tokoro battery placed in a battery can under inert gas in order to prevent decomposition of battery electrolyte solution as taught by Utsugi.

However, Tokoro does not further disclose the lithium composite compound (which is sealed) as having a moisture content of 500 ppm or less.  
On the other hand, the analogous art of Takeda teaches that the amount of moisture in a positive electrode active material( Li Ni Co M1 M2O2)(Experiment 2 and Tables 1- 2 and [0086]-0088]) that exceeds exposure to 30 days in dry air, having a moisture 325 ppm or lower has less positive active material swelling than an active material with higher ppm (Examples 1 -3 Table 1 and Examples 1-3 Table 2 compared to Examples 4-9 Tables 1 and 2 [0081 and [0088]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided a Tokoro positive active material with a moisture ppm of less than 500 ppm as taught by Takeda, to keep moisture from the lithium materials sealed in the Tokoro battery, in order to provide a positive active material with less swelling then a positive active material with greater than 500 ppm moisture as further taught by Takada. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. [Tokoro] (JP 2016-110982 with JPO Abstract and ESPACENET English machine translation) in view of both Fukui et al. [Fukui] (US 2008/0241647) and Utsugi et al. [Utsugi] (US 2004/0043300), in further view of Kawakami et al. [Kawakami] (US 6,372,387), and in additional view of Takeda et al. [Takeda] (US 2009/0119908).as applied to Claim 5 above, in further view of Liang et al. (CN 1493522 with ESPACENET Abstract and English machine translation).
Regarding Claim 6, modified Tokoro discloses the limitations set forth above.
Although Tokoro discloses a third and last firing step of producing the lithium composite compound by firing the second precursor at a firing temperature of from 700°C or higher to 850°C ([0010]) without disclosing any subsequent firing steps-
However, Liang teaches washing a calcined lithium transition metal oxide after a final firing of  800ºC in order to remove residual salt and baking in order to provide the material with high reaction speed and high specific capacity of the product. (Abstract).  The material is vacuum dried or dried at 130ºC after washing (Liang Example 15 or 21 [0059], [0071]). Such occurring after a final step of firing in order to wash with water before drying to remove water. 
Because the Tokoro third firing step is taught to be a last firing step as it is the last step disclosed by Tokoro (Tokoro S23 [0116]), it would have been obvious to one of ordinary skill in the art at the time of the invention filing to have applied a Liang-taught washing and drying step after a last firing step to provide a dried Tokoro cathode active material after the third Tokoro firing step to remove Liang-taught residual salt in order to provide high reaction speed and specific capacity to the Tokoro electrode material.
Although modified Tokoro does not further disclose wherein the drying step being performed before the lithium composite compound having an amount of lithium carbonate (Li2CO3
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have Liang taught, washed and dried the modified Tokoro cathode active material compound to provide the cathode active material with high reaction speed and high specific capacity, for a modified Tokoro composite compound has a less than 0.08% by weight to 0.3% by weight and a moisture of less than 500 ppm prior to sealing to keep moisture away from the modified Tokoro lithium cathode active material as further taught by Takeda with a reasonable expectation of success. 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. [Tokoro] (JP 2016-110982 with JPO Abstract and ESPACENET English machine translation—patent published 20 June 2016) in additional view of Yura et al. [Yura] (JP 2014-067546 with ESPACENET Abstract and English machine translation) in further view of Toyama et al. [Toyama] (US 2016/0099460) and in additional further view of Takeda et al. [Takeda] (US 2009/0119908) as applied to Claims 1 and 2 above, as evidenced by Heilbronner et al. [Heilbronner]  (Image Analysis in Earth Sciences: Microstructures and Textures of Earth-- see section 17.1.2 page 326).
Examiner Note:  
Because the Applicant’s amended interpretation of aspect ratio has the same meaning as an axial ratio, as evidenced by Heilbronner, where the smaller dimension  is divided by larger dimension (Heilbronner Equations 17.9-17.10) which is inherently the inverted value the commonly accepted meaning for aspect ratio where the larger dimension is divided by smaller demotion, should the Applicant overcome the 35 USC 112 rejections for Claims 14-15 applied above, and, or the instant Speciation Objection 
Regarding Claims 14-15, modified Tokoro discloses the limitations set forth above.  Tokoro does not disclose the secondary particle has an aspect ratio of 0.92 to 0.95 both inclusive.
On the other hand, Yura teaches of lithium composite oxide particles (Yura [0046]) having an aspect ratio of preferably 1.0 to 2.0 ([0044]) for particles in the size range of 1 m up to 100 m.  Wherefore the Yura aspect ratio inherently has an axial ratio that is equivalent to an Applicant’s aspect ratio as evidenced by Heilbronner Equations 17.9 and 17.10).  As such, Yura aspect ratio range of 1-2 has an inherent axial ratio which corresponds to the Applicant’s defined aspect ratio of 0.5 to 1.
The Yura aspect ratio, which inherently corresponds to an axial ratio of the Applicant’s ratio, provides all material particles with an increased packing density (Yura [0065]).  Thus, Yura teaches the values within the range provide an inherent axial ratio which are all equivalent for providing the packing density.
The inherent Yura axial range of 0.5 to 1 overlaps instant Claim 14-15 aspect ratio ranges of 0.92-0.95 both inclusive (See MPEP 2144.05 I.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have provided Yura-taught particles within the inherent axial ratio range, equivalent overlapping Applicant aspect ratio range of 0.5-1.0, including those within the Claim 14-15 claimed ranges of 0.92-0.95 both inclusive, to provide Tokoro’s secondary particles having an inherent axial ratio that corresponds to the Applicant .

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. [Tokoro] (JP 2016-110982 with JPO Abstract and ESPACENET English machine translation—patent published 20 June 2016) in view of Kuwahara et al. [Kuwahara]  (US 2008/0268340), in additional view of Yura et al. [Yura] (JP 2014-067546 with ESPACENET Abstract and English machine translation) in further view of Toyama et al. [Toyama] (US 2016/0099460 published 07 April 2016) in additional further view of Takeda et al. [Takeda] (US 2009/0119908) as applied to Claims 1-2 above, in further additional view of Osanai et al. [Osanai] (JP 2000-32123 with Espacenet English machine translation) as evidenced by Murphy et al. [Murphy] (US 2017/0133674).
Regarding to Claims 18-19, modified Tokoro discloses the limitations set forth above.  Although Tokoro discloses the electrode density is pressed to be of 2.0 g/cm3
On the other hand, Osanai ([0007], [0009]) teaches employing positive electrode material, comprising Co, Ni and Mn,  having a secondary particle average pore diameter in the pore distribution, characterized by mercury intrusion, where the total pore volume is 0.01 cm3/g or more for an average pore diameter in the range of 0.1 m to 1 m—where the pore characteristics measured by mercury intrusion is known in the art to only apply to open pores as evidenced by Murphy ([0037]. Thus the total pore volume of Osanai is considered as being of a total open pore volume. 
The particle characteristics taught by Osanai provide positive electrode active material with improved load characteristics without impairing the filling property of a positive electrode material (Osanai [0006]).  
Although the Osanai pore range is within the range of 0.1m to 1 m instead of the claimed range of 0.1m to 0.5 m both inclusive, the Osanai -taught range overlaps that of the claimed range and thus reads on the range claimed (See MPEP 2144.05 I.) because the values in the Osanai -taught also provides values within the claimed range of 0.1m to 0.5 m both inclusive and because the resulting pore diameter percent determined for a larger range of 0.1m to 1 m taught still overlaps the claimed range amount of 0.1 m to 0.5m both inclusive as claimed using the formula from the instant Specification (instant Specification [0041], [0145]).  
Wherefore the calculation made for the material range taught by Osanai results in the open pore volume x density of secondary particles or 0.01 cm3/g or more x 2 g/cm3  is 0.02 or more—or 2 percent or more, with the calculation made as defined by the instant Specification (instant Specification [0041], [0145]).  As such, the resulting Osanai open pore volume percent range of 2% or more overlaps the claimed range of 
It would have been obvious to one of ordinary  skill in the art at the time of the invention filing to have employed the modified Tokoro secondary particle active material with the Osanai -taught, secondary particles structure to provide positive electrode active material with improved load characteristics without impairing the filling property of a positive electrode material—while having a total pore volume range that overlaps the claimed  pores volume range of  0.01 to 0.5 m, both inclusive, that also provides an open pore volume ratio of 2% or greater, as evidenced by Murphy, which overlaps the claimed open pore volume ratio of less than 7%, and to have applied an amount within the overlapping portion with a reasonable expectation of success.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. [Tokoro] (JP 2016-110982 with JPO Abstract and ESPACENET English machine translation) in view of both Fukui et al. [Fukui] (US 2008/0241647) and Utsugi et al. [Utsugi] (US 2004/0043300), in further view of Kawakami et al. [Kawakami] (US 6,372,387), and in additional view of Takeda et al. [Takeda] (US 2009/0119908) as applied to Claim 5 above, in further additional view of Shizuka (US 2005/0158546).
Regarding Claim 20, modified Tokoro discloses the limitations set forth above. 
Although Tokoro discloses a cathode active material manufacturing method comprising a mixing step and heat-treating steps (Tokoro [0005], [0009]-[0010]),
Tokoro does not further disclose wherein the mixing step includes a preparing step of preparing a mixed slurry through mixing by wet grinding and a granulating step of granulating the mixed slurry by spray drying.  
On the other hand, Shizuka teaches the preparing of a Lithium Nickel metal composite oxide with a structure (similar to that of instant Claim 5, Shizuka formula 1 [0008]-[0009]) that is made by dispersing preliminary milled raw materials to make a dispersion (slurry), where they are stirred and wet ground considered as mixing the slurry by wet grinding, which is followed by spray drying which produces granulated particles, with subsequent firing so as to prepare granulated particles that do not have a hollow structure with a lesser packing density  ([0050], [0058]-[0059], [0063]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added Shizuka-taught processing steps of preparing a mixed slurry through mixing by wet grinding and a granulating step of granulating the mixed slurry by spray drying, to the modified Tokoro, cathode active material manufacturing method in order to provide Shizuka-taught spray dried granulated particles that do not have a hollow structure with a lesser packing density. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokoro et al. [Tokoro] (JP 2016-110982 with JPO Abstract and ESPACENET English machine translation—patent published 20 June 2016) in view of Fukui et al. [Fukui] (US 2008/0241647), Kawakami et al. [Kawakami] (US 6,372,387), Takeda et al. [Takeda] (US 2009/0119908), and in further view of Liang et al. (CN 1493522 with ESPACENET .
Regarding Claim 21, modified Tokoro discloses the limitations set forth above. 
Although Tokoro discloses a cathode active material manufacturing method comprising a mixing step and heat-treating steps (Tokoro [0005], [0009]-[0010]),
Tokoro does not further disclose wherein the mixing step includes a preparing step of preparing a mixed slurry through mixing by wet grinding and a granulating step of granulating the mixed slurry by spray drying.  
On the other hand, Shizuka teaches the preparing of a Lithium Nickel metal composite oxide with a structure, similar to that of instant Claim 5 (Shizuka formula 1 [0008]-[0009])--that is made by dispersing preliminary milled raw materials to make a dispersion, considered a slurry, where they are stirred and wet ground considered as mixing the slurry by wet grinding, which is followed by spray drying which produces granulated particles, with subsequent firing so as to prepare granulated particles that do not have a hollow structure with a lesser packing density  ([0050], [0058]-[0059], [0063]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added Shizuka-taught processing steps of preparing a mixed slurry through mixing by wet grinding and a granulating step of granulating the mixed slurry by spray drying, to the modified Tokoro, cathode active material manufacturing method in order to provide   a Shizuka-taught spray dried granulated particles that do not have a hollow structure with a lesser packing density. 

Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections and the Specification Objection have been withdrawn—as such, arguments regarding these issues are moot.  
In regard to the Specification Objection, Applicant argues that the original specification contained an error in which the words major and minor were reversed and that support of the amendment is found in paragraphs [0039], [0142, and Table 1 [0150].
In response, the USPTO Japanese, (human) translator (see PTO form 892) determined that the as filed instant specification has the same translation for the priority documents in regard to corresponding supported instant paragraphs [0039] and [0142] as well as the values in Table 1 referenced under of instant paragraph [0150].  As such, the priority documents are not presented with a typographical error, and the same language for the priority documents applies to the instant disclosure for paragraphs [0039], [0049] and the values of Table 1 of instant paragraph [0150], the typographical error argument is not convincing because the priority documents are not disclosed as having typographical errors or corrected typographical errors. 
Further, the Table 1 entries do not apply to all of the formula (1) genus members. 
The 35 U.S.C. 112 rejections of the Office Action of 07 October 2021 have been withdrawn.  However, as necessitated by the amendment of 16 December 2021, the arts of Tokoro, Takeda, and Liang are still applied to rejections of the remaining limitations for Claim 1 and its dependent Claims 2, 7, and 11, 16-17 and Claims 5-6 that were also present preceding the 16 December 2021 amendment.  References of 
Applicant argues that Tokoro does not teach “the secondary particle has an aspect ratio of from 0.6 to 1.0 both inclusive,” “the secondary particles have an open pore volume ratio which is determined by a mercury intrusion method and which is 20% or less in a pore diameter range of from 0.1 m to 0.5 pm both inclusive,” and “the cathode active material for a lithium ion secondary battery has a moisture content of 500 ppm or less,” as recited in amended claim 1. Instead, Tokoro is silent regarding these features. Therefore, Tokoro does not teach each feature of amended Claim 1.
In response, the reference of Yura discloses an aspect ratio range of 1 or more and less than 2 (Yura [0044]).  The Yura aspect ratio is inherently the inverse of the an axial ratio as evidenced by Hel the inverse of Applicant’s redefined definition of “aspect ratio (see instant Specification amendment for paragraph [0039]) and thus the disclosure of Yura inherently discloses axial ratio because the axial ratio is the inverse of the aspect ratio as evidenced by Heilbronner (see section 17.1.2 equations 17-9 and 17-10, page 326) where Heilbronner defines the axial ratio of the shortest dimension to the longest dimension (equation 17-10) which is the same definition as defined by the Applicant (instant Specification [0039], [0142]) which states “the aspect ratio [is] determined by dividing the minor axis diameter of the secondary particles by the major axis diameter” where a minor axis would be expected by one of ordinary skill in the art to be a shortest dimension when compared with a longest dimension or major axis. 
Thus, the Yura aspect ratio range, inherently provides the axial ratio range which is the inverse of the aspect ratio as evidenced by Heilbronner.  Thus, the range of values of Yura’ 1.0-2.0 aspect ratio are inherently represented by the axial ratio range of 0.5-1.0, which overlaps and thus obviates the claimed aspect ratio range of 0.92 to 0.95 as defined by the instant Specification (instant Specification [0142]).

In further response regarding the reference of Kuwahara, Kuwahara is relied upon to teach the lithium carbonate amount for lithium carbonate amount of 0.1 percent by mass for limitations in Claims 1-2 and Claims 16-17 (Kuwahara Example 1 [0040], [0049]) to provide a Kuwahara-taught cycle characteristic percent of 82% (Kuwahara Table 3 Example 1) to the cathode active material of Tokoro. 
Regarding Applicant’s argument that Tokoro is silent regarding the instant Specification features providing advantages regarding Claim 5 limitations.
In response, the reference of Tokoro is applied to address the limitations of Claim 5 when combined with the references of Fukui, Kawakami and Takeda. These references are not relied upon to specifically disclose the features of the instant Specification, only the limitations of Claim 5. Further the advantages argued are not claimed. 
The fact that Applicant has recognized another advantage which would otherwise flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Applicant also argues that neither Tokoro with either Fukui, [and or] Kawakami, address the limitation features of Claim 5.
In response, the combination of Tokoro with Fukui addresses the limitation of adding a lithium carbonate in positive active material in an amount of 0.2 percent by mass or greater (Fukui [0031], [0068] and Tokoro [0018]-[0019]).  The sealing is disclosed by Tokoro as Tokoro discloses a sealing step to seal the fired battery cathode active material in a storage container can with a sealing lid, (Tokoro [0071]). 
Fukui discloses placement of LiCO3 placed onto the surface of the positive electrode material (Fukui [0035]) so as to lessen side reactions having an amount of 0.2 percent (Fukui [0031]-[0032], Table 2 page 12 see 0.2 percent and 165 cycles) 
In response, the combination of Tokoro with Kawakami is not used to address the ppm of water or moisture within the sealed container.

Further regarding applicant’s arguments towards Takeda being silent to Claim 5 features and Takeda teaching away from the moisture limitation of Claim 5 (pp 20-21 of 23), Takeda is relied upon to teach regarding the limitation of a moisture content of 500 ppm or less, Tokoro is combined with Takeda who teaches that active material kept with a moisture of 325 ppm or lower has less positive active material swelling than an active material stored with higher ppm (Takeda Examples 1 -3 Table 1 and Examples 1-3 Table 2 compared to Examples 4-9 Tables 1 and 2 [0081 and [0088]).  This embodiment of Takeda teaching does not teach away from Tokoro.
Regarding Arguments regarding Liang being silent for the limitations of Claim 1, the combination of Tokoro with Liang applies to the rejection of Claim 6 which depends upon Claim 5 (page 21-22 of 23).
However, the combination of Tokoro with Liang addresses the Claim 6 limitations regarding a wash with water before drying to remove water in order to remove residual salt and baking in order to provide the material with high reaction speed and high specific capacity of the product. (Liang Abstract). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON GRESO/
Examiner, Art Unit 1722       

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722